FILED
                            NOT FOR PUBLICATION                             AUG 01 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


MARIO LEANOS; OLGA LEANOS,                       No. 12-56383

               Plaintiffs - Appellants,          D.C. No. 2:11-cv-07541-JAK-SS

  v.
                                                 MEMORANDUM*
WASHINGTON MUTUAL BANK FA,

               Defendant,

  And

JPMORGAN CHASE BANK NA;
CALIFORNIA RECONVEYANCE
COMPANY,

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Central District of California
                    John A. Kronstadt, District Judge, Presiding

                              Submitted July 22, 2014**

Before:        GOODWIN, CANBY, and CALLAHAN, Circuit Judges.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Mario and Olga Leanos appeal pro se from the district court’s order

dismissing their action against their mortgage lender and other private parties

alleging constitutional violations and various federal and state law claims. We

have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion a

dismissal for failure to comply with an order to amend the complaint. McHenry v.

Renne, 84 F.3d 1172, 1179 (9th Cir. 1996). We affirm.

      The district court did not abuse its discretion in dismissing plaintiffs’ action

for failure to comply with the court’s order to file an amended complaint because

plaintiffs failed to file an amended complaint, despite being afforded ample time to

do so and being warned that failure to do so would result in the dismissal of their

action. See id. at 1177-78; see also Pagtalunan v. Galaza, 291 F.3d 639, 642-43

(9th Cir. 2002) (discussing factors relevant to dismissal for failure to comply with

a court order).

      AFFIRMED.




                                           2                                      12-56383